360 FUNDS 4520 Main Street, Suite 1425 Kansas City, MO 64111 June 13, 2014 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: 360 Funds (the “Trust”) (File No. 333-195775) Request for Withdrawal of Amendment to Registration Statement on Form N-14 Dear Ladies and Gentlemen: The Trust has determined that Pre-Effective Amendments 1, 2 and 3 filed to the Trust’s Registration Statement on Form N-14/A were filed in error with the wrong Securities Act Registration Number, and that it is in the best interests of the Trust and the public that the filing be withdrawn. Pre-Effective Amendment Number 1 Filed May 19, 2014 Accession Number 0001398344-14-002894 Pre-Effective Amendment Number 2 Filed June 10, 2014 Accession Number 0001398344-14-003205 Pre-Effective Amendment Number 3 Filed June 12, 2014 Accession Number 0001398344-14-003227 Accordingly, pursuant to Rule 477(a) under the Securities Act of 1933, the Trust hereby requests that each Amendment be withdrawn. Please direct any questions concerning this letter to me at (816) 787-0714 or Matthew A. Swendiman, counsel to the Trust at (513) 629-2750. Very truly yours, /s/ Randall Linscott Randall Linscott President 360 Funds Securities and Exchange Commission June 13, 2014 Page 2 cc: Ms. Deborah O’Neal-Johnson Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Ms. Kathy Churko Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549
